Citation Nr: 1427831	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-31 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension benefits, in the amount of $36,520.00, was properly created. 

2.  Entitlement to waiver of recovery of nonservice-connected disability pension benefit overpayment in the calculated amount of $36,520.00.


REPRESENTATION

Appellant represented by:	The American Legion

[The issue of entitlement to compensation for disability under 38 U.S.C.A. § 1151 is the subject of a separate decision.]


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's appeal was remanded by the Board in May 2010.  The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  A June 1995 rating decision granted entitlement to nonservice-connected disability pension, effective February 1993. 

2.  in February 1999, VA received notice that the Veteran had been in receipt of Social Security Administration (SSA) benefits; a February 1999 report of contact indicated that the Veteran denied by phone receiving those benefits. 

3.  In February 1999, VA proposed to reduce the Veteran's benefits secondary to his concurrent receipt of SSA benefits; this proposed reduction was promulgated in April 2000.

4.  In May 2000, VA notified the Veteran that an overpayment in the amount of $36,520.00 had been created. 

5.  The overpayment was created because the Veteran did not report his SSA benefits, despite his knowledge that he was required to report any income he received, and that an overpayment had resulted when he had previously not reported such income.

CONCLUSIONS OF LAW

1.  The overpayment of nonservice-connected pension benefits, in the amount of $36,520.00, was validly created.  38 U.S.C.A. § 5112(b) (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.660 (2013). 

2.  The criteria for waiver of recovery of the overpayment of VA nonservice-connected disability pension benefits, in the calculated amount of $36,520.00, have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter notifying the Veteran of the then-proposed action, which is the subject of this appeal, was sent to him in February 1999.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As the issue on appeal is controlled by the Veteran's level of annual income, there is no medical controversy and development of any medical evidence would have no bearing on the decision rendered below.  The Veteran provided a Financial Status Report in May 2000, and the RO obtained information concerning the Veteran's SSA payments in February 1999.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran maintains that his not reporting SSA income was a mistake that occurred secondary to his medical problems, including cancer, and that he is sorry that it happened.  He asserts that he should not be required to repay the overpayment created as a result of the simultaneous VA and SSA benefit payments because it would result in financial hardship.

Validity of the Debt

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled, and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (West 2002).  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a)(1) (2013). 

In determining income for the purposes of nonservice-connected pension benefits, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by 38 C.F.R. § 3.272 (2013).  See 38 C.F.R. § 3.271(a) (2013).  Income from SSA and earned income are not specifically excluded under 38 C.F.R. § 3.272.  The rate at which a veteran may be paid pension is reduced by the amount of that veteran's countable annual income.  38 C.F.R. § 3.23 (2013).  

By a June 1995 rating decision, entitlement to nonservice-connected pension benefits was granted effective February 1993.  In the August 1995 award letter, the Veteran was advised that nonservice-connected pension was based on his income, which was noted as being $0.00.  

In February 1999, the Debt Management Committee (DMC) granted a waiver of a previously-established overpayment that was created as a result of non-reported income.  The DMC found that while the Veteran was at fault in creation of the debt, as he did not report his income or tell VA that he had separated from his wife, it would result in financial hardship if the Veteran were required to repay the calculated overpayment amount.

In February 1999, the RO learned that the Veteran was in receipt of income from SSA.  That month, the Veteran was informed that VA was proposing to terminate his nonservice-connected pension benefits effective March 1999, due to the receipt of SSA income.  A February 1999 report of contact indicated that the Veteran denied by phone receiving those benefits.  An April 2000 action reduced his nonservice-connected pension benefits, resulting in the creation of an overpayment in the amount of $36,520.00, of which the Veteran was notified that month. 

Even though the Veteran was specifically notified in the August 1995 notice letter that his nonservice-connected pension benefits were predicated on his income, which totaled $0.00, he never reported that he began receive SSA benefits.  Indeed, he denied in February 1999 that he was in receipt of them at all.  As such, for the period beginning December 1994, the Veteran was paid VA benefits which reflected that he had no other income, while simultaneously receiving SSA benefits.  For these reasons, the Board finds that the overpayment at issue in this case was properly created, and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999). 

Waiver of Overpayment

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b).  Equity and good conscience means fairness to both the claimant and to the government.  38 C.F.R. § 1.965(a) (2013).  Under the regulation, equity and good conscience involves a variety of elements: (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965. The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

However, the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b).  Only one of three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c).  VA regulations define bad faith as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b). 

As noted above, nonservice-connected pension benefits were granted in a June 1995 rating decision.  In an August 1995 letter, VA notified the Veteran that his VA pension was directly related to his income.  In February 1999, the DMC granted a waiver of a previously-established overpayment which was created as a result of non-reported income, even though the decision found that the Veteran was at fault as he did not report his income or change in marital status.  In February 1999, the RO learned that the Veteran was in receipt of income from SSA.  That month, the Veteran was informed that VA was proposing to terminate his nonservice-connected pension benefits effective March 1999, due to the receipt of SSA income.  A February 1999 report of contact indicated that the Veteran denied by phone receiving those benefits.  An April 2000 action reduced his nonservice-connected pension benefits, resulting in the creation of an overpayment in the amount of $36,520.00, of which the Veteran was notified that month. 

In a May 2000 letter, the Veteran requested a waiver of his overpayment, which was denied in July 2000.  He filed a notice of disagreement in August 2000, citing financial hardship.  The August 2010 statement of the case concluded that the Veteran's failure to notify VA of his receipt of SSA benefits while simultaneously receiving VA benefits constituted bad faith, and accordingly, waiver was barred by law even if the Veteran could prove financial hardship.  The Veteran perfected his appeal in August 2010, stating that he "never intentionally intended to defraud anyone" and that to recoup the overpayment would result in financial hardship. 

After consideration of the record and the applicable regulatory provisions, the Board finds that the Veteran did not report his SSA benefits, both with knowledge of the likely consequences and the resulting loss to the government.  As noted above, the Veteran was advised that his pension award was based on income.  He was also previously granted a waiver of overpayment resulting from his not reporting additional income, so there is no question that the Veteran understood the circumstances of not reporting income of which VA was unaware.  The overpayment of VA benefits directly resulted from the Veteran not informing VA of his SSA benefit payments, and represents a willful intention on his part to seek an unfair advantage. 

Thus, the Board concludes that the Veteran's actions constituted bad faith.  Since bad faith in the creation of the $36,520.00 pension overpayment has been shown, waiver of recovery of this amount is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of equity and good conscience, such as any current financial hardship, are not applicable.  Bad faith is shown by the preponderance of the evidence, and thus the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  Waiver of recovery of overpayment is denied. 


ORDER

The overpayment of improved pension benefits, calculated in the amount of $36,520.00, was properly created, and the appeal is denied.

Waiver of recovery of overpayment of nonservice-connected pension, in the amount of $36,520.00, is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


